DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 are pending in this application.  

Information Disclosure Statement
Acknowledgment is made that the information disclosure statement has been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  

Drawings
There are no objections or rejections to the drawings.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-5, 7, 9, 11, 13 and 17-20 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Houssameddine et al. (US Patent Application Publication No 2019/0221932) hereinafter referred to as Houssameddine. 
Per Claim 1 Houssameddine discloses a semiconductor device, comprising
a first magnetic tunneling junction (MTJ) element (18, left) and a second MTJ element (18, right) over a semiconductor substrate [0002]; 
a first spacer layer (24) abutting sidewalls of the first MTJ element and the second MTJ element (as shown in figure 20), wherein the first spacer layer has a low-dielectric constant (low-k) oxide composition [0020]; and 
a second spacer layer (62) on the first spacer layer (24), wherein the second spacer layer has a low-k nitride composition [0042] (as shown in figure 20),
Per Claim 2 Houssameddine discloses the device of claim 1 including where the low-k oxide composition includes silicon, oxygen, and at least one of fluorine or carbon. [0020]
Per Claim 3 Houssameddine discloses the device of claim 1 including where the low-k oxide composition has a dielectric constant of less than 4. [0020]
Per Claim 4 Houssameddine discloses the device of claim 1 including where the low-k nitride composition includes silicon, nitrogen, and at least one of carbon or boron. [0042]
Per Claim 5 Houssameddine discloses the device of claim 1 including where the low-k nitride composition has a dielectric constant of less than 7. [0042]
Per Claim 7 Houssameddine discloses the device of claim 1 including where the low-k nitride composition is silicon nitride doped with carbon and the low-k oxide composition is silicon oxide doped with carbon. (see [0020] and [0042])
Per Claim 9 Houssameddine discloses a semiconductor device, comprising
a bottom electrode plate (14); (as shown in figure 20)
a first magnetic tunneling junction (MTJ) element (18, left) on the bottom electrode plate; 
a top electrode plate (20) over the MTJ element; 
a first spacer layer (24) abutting sidewalls of the first MTJ element (18, left), the bottom electrode plate (14), and the top electrode plate (20), wherein the first spacer layer includes silicon, nitrogen, and is at least one of carbon or boron [0020]; and 
a second spacer layer (62) on the first spacer layer (24), wherein the second spacer layer is at least one of silicon, oxygen, and at least one of fluorine or carbon [0042]
Per Claim 11 Houssameddine discloses the device of claim 9 including where the second spacer layer includes silicon, oxygen, carbon and further includes hydrogen. [0042]
Per Claim 13 Houssameddine discloses a method, comprising
providing a structure have a bottom electrode material layer (14), a magnetic tunnel junction (MTJ) stack (18), and a top electrode material layer (20); 
forming a masking element over the structure (30A); 
etching the bottom electrode material layer, the MTJ stack and the top electrode material layer to form a plurality of MTJ elements (see figures 10 -11); 
depositing a conformal layer of a nitride material on the plurality of MTJ elements ((24), see figure 12); 
etching the conformal layer of nitride material to form first spacer elements on sidewalls of the plurality of MTJ elements; (see figure 15) and 
depositing a layer of low-k oxide (62) material comprising silicon, oxygen and at least one dopant over the first spacer elements and interposing the plurality of MTJ elements. [0042].
Per Claim 17 Houssameddine discloses the device of claim 13 including where the depositing the conformal layer is performed by atomic layer deposition (ALD). [0021]
Per Claim 18 Houssameddine discloses the device of claim 13 including where the depositing the conformal layer of the nitride material includes depositing silicon, nitrogen and at least one dopant of carbon or boron. [0020]
Per Claim 19 Houssameddine discloses the device of claim 13 including where the depositing the layer of low-k oxide material includes depositing the at least one dopant of fluorine or carbon. [0042]
Per Claim 20 Houssameddine discloses the device of claim 13 including forming an inter-layer dielectric (ILD) layer (30) over the layer of low-k oxide material.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention..
Claim 16 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Houssameddine as applied to claims 1-5, 7, 9, 11, 13 and 17-20 above, and further in view of Lishan et al. (US Patent Application Publication No 2002/0164884) hereinafter referred to as Lishan.
Per Claim 16 Houssameddine discloses the device of claim 13 including where the etching of the bottom electrode material layer, the MTJ stack and the top electrode material layer includes an anisotropic process.
Houssameddine does not explicitly state that the anisotropic process includes at least one ion beam etch (IBE) process.
Lishan teaches an analogous method including teaching that suitable dry etch techniques can include ion beam etching (IBE). [0042]
All of the component parts are known in Lishan and.  The only difference is the combination of the old elements into a single process, by using the well known anisotropic IBE process as the anisotropic process of Houssameddine.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to do so, since a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. KSR International Co. v. Teleflex Inc., 550 U.S.--, 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claims 6, 8, 10, 12 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jami Valentine Miller/Primary Examiner, Art Unit 2894